HALL, Judge,
dissenting.
¶ 26 In two recent cases, Manic v. Dawes, 213 Ariz. 252, 141 P.3d 732 (App.2006), and State v. Smith, 211 Ariz. 101, 118 P.3d 49 (App.2005), this court has construed A.R.S. § 28-1381(F) as granting a defendant charged with misdemeanor DUI a right to jury trial. Today, the majority interprets § 28-1381(F) as granting a defendant a right to waive a jury over the prosecutor’s objection notwithstanding that Arizona Rule of Criminal Procedure 18.1(b) requires the consent of the prosecution before the court may grant a defendant’s request to waive a jury trial. See also A.R.S. § 13-3983 (2001) (“A trial by jury may be waived in criminal actions by the consent of both parties expressed in open court and entered on its minutes.”); A.R.S. § 22-320(A) (2002) (“A trial by jury shall be had if demanded by either the state or defendant.”). In so holding, I believe the majority goes awry by granting a defendant an unconditional right to waive a statutory right to a jury trial even though a defendant’s ability to waive a constitutional jury-trial right is conditioned (with some exceptions) on the prosecutor’s agreement. See Singer v. United States, 380 U.S. 24, 34-35, 85 S.Ct. 783, 13 L.Ed.2d 630 (1965) (“The ability to waive a constitutional right does not ordinarily carry with it the right to insist upon the opposite!)]”). Unlike the majority, I perceive nothing in § 28-1381(F) or the related statutory scheme that evinces an intent by the legislature to single out misdemeanor DUI eases as the sole jury-eligible offense in Arizona for which a defendant has the unfettered right to waive a jury trial without the concurrence of the prosecutor.
¶ 27 In Singer, the United State Supreme Court determined that neither Article III, Section 25 nor the Sixth Amendment6 jury-trial guarantee grant a correlative right to a defendant to have his guilt determined by a judge alone, and therefore rejected Singer’s claim that Federal Rule of Criminal Procedure 23(a), the federal analogue to Rule 18.1(b), violated his constitutional rights by placing conditions on his ability to waive trial by jury. 380 U.S. at 37-38, 85 S.Ct. 783. In concluding that the Constitution is not violated by conditioning a defendant’s waiver on the consent of the prosecuting attorney, the Court recognized that:
[T]he Government, as a litigant, has a legitimate interest in seeing that cases in which it believes a conviction is warranted are tried before the tribunal which the Constitution regards as most likely to produce a fair result.
Id. at 36, 85 S.Ct. 783; see also State v. Durham, 111 Ariz. 19, 20, 523 P.2d 47 (1974) (quoting Patton v. United States, 281 U.S. 276, 312, 50 S.Ct. 253, 74 L.Ed. 854 (1930) (“[T]he maintenance of the jury as a fact-finding body in criminal cases is of such importance and has such a place in our traditions, that, before any waiver can become effective, the consent of government counsel and the sanction of the court must be had ____”) (emphasis added by Durham).
¶28 The majority attempts to distinguish the Singer rationale on two bases. First, according to the majority, “the plain language of § 28-1381(F)[7] compels a construction of that provision as only granting a defendant a right to a jury trial in misdemeanor cases.” Supra at ¶ 13. But clearly, the language in § 28-1381 is no more com*381pelling in terms of the rights it grants a defendant than is the Sixth Amendment’s guarantee that the “accused shall enjoy the right to a speedy and public trial.” Singer nonetheless recognized that the State had a legitimate (and constitutional) interest in having cases tried by a jury in those instances when a defendant possessed a constitutional right to jury trial.
¶ 29 As an additional reason for interpreting § 28-1381(F) as granting defendant an unconditional right to waive the right to a jury trial, the majority asserts that the State has a lesser interest in securing a tribunal that it believes is most likely to produce a fair result when the jury-trial right is statutorily created rather than constitutionally based. Supra at ¶¶ 16-17. I disagree. The legislature presumably granted defendants a right to jury trial in misdemeanor DUI cases because it believed the consequences of a conviction were sufficiently serious so that such defendants should have the same right to be tried before a jury as do defendants who are constitutionally guaranteed a jury trial. Cf. Manic, 213 Ariz. at 254, ¶ 12, 141 P.3d at 734 (noting that the legislature “intended in enacting § 28-1381(F) to create a statutory right to a jury trial that parallels the constitutional right to a jury trial”). There is no reason to believe that the legislature intended to bestow upon misdemeanor DUI defendants alone an unconditional right to waive a jury trial when that same right is conditioned in all other cases on the prosecutor’s agreement.
¶ 30 In summary, the right to a jury trial is not the right to be tried without a jury. The plain language of Rule 18.1(b),8 which requires the consent of the prosecutor before the court may grant the request a defendant’s request to waive a jury trial, makes no distinction based on the source of the right, and neither should this court. See State v. Aguilar, 209 Ariz. 40, 48, ¶ 26, 97 P.3d 865, 873 (2004) (“Although a comment may clarify a rule’s ambiguous language, a comment cannot otherwise alter the clear text of a rule.”). Therefore, I respectfully dissent.

. “The Trial of all Crimes ... shall be by Jury.”


. "In all criminal prosecutions, the accused shall enjoy the right to a speedy and public trialp]"


7. "At the arraignment, the court shall inform the defendant that the defendant may request a trial by jury and that the request, if made, shall be granted.”


. The majority concedes that the plain language of Rule 18.1(b) and § 13-3983 supports the State's position, but claim that enforcing these provisions as written would cause "an anomalous result" because the legislature "declined to grant jury-trial rights to the State in DUI cases[.]” Supra at ¶ 20. But the result of applying the plain language of Rule 18.1(b) and § 13— 3983 is no more anomalous than the Supreme Court’s determination in Singer that the Sixth Amendment does not provide a defendant the unfettered right to waive a jury trial. In any event, the anomaly referred to by the majority is one of its own making.